DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 in the reply filed on April 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Frion et al (US 20090132040).
Regarding claim 1, Frion et al (hereafter Frion) discloses device for delivering an element to Schlemm's canal of an eye of a patient (paragraph 0049), the device comprising: a housing (302); a cannula (102) extending from the distal end of the housing (figure 14), the cannula comprising a curved distal portion (figure 14, paragraph 0048) having a curvature sized and configured to align with a curvature of Schlemm's canal; a tube (120, 308, 304) movably disposed in the cannula, a proximal end of the tube being disposed in the housing (figure 14); and a tracking wheel (336, 332, both are circular members rotated about an axis to advance and retract the push tube and carrier with respect to the housing) supported by the housing and operable to move the tube within the cannula and to deliver the element into Schlemm's canal (paragraph 0060).
Regarding claim 3, Frion discloses all of the limitations set forth in claim 1, wherein the tracking wheel is adapted to move a rack (208) proximally and distally within the housing, the rack operably connected to the tube (figure 11, paragraph 0054).
Regarding claim 4, Frion discloses all of the limitations set forth in claim 1, further comprising a rotatable component (336, 332) supported by the housing and adapted to control rotation and orientation of the cannula with respect to the housing (paragraph 0060).
Regarding claim 5, Frion discloses all of the limitations set forth in claim 4, wherein the rotatable component has gripping features (the limitation ‘gripping features is sufficiently broad to encompass the exterior surface of 336 and 332 allowing a person to hold the handles and advance the carrier and implant, paragraph 0060).
Regarding claim 6, Frion discloses all of the limitations set forth in claim 1, wherein the cannula further comprises a beveled distal tip (figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frion et al (US 20090132040) as applied to claim 1 above, and further in view of Wu et al (US 20050060016).
Regarding claims 2-5, Frion discloses all of the limitations set forth in claim 1, but does not disclose the tracking wheel comprises gears. Wu et al (hereafter Wu) discloses a delivery system for medical devices wherein the handle comprises a gear rack 70, tracking wheel 18 comprising a gear and gripping features (figure 5), wherein the gears of the tracking wheel and the gear rack provide an alternative mechanism for advancing and retracting a distal member of the delivery system. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the tracking wheels of Frion, with a tracking wheel comprising gears and a gear rack, as taught as a known handle advancement and retracting mechanism at the time of the invention by Wu, since it has been held that substituting art-recognized equivalents at the time of the invention involves routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771